Name: 94/701/EC: Council Decision of 24 October 1994 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  parliament;  executive power and public service;  EU institutions and European civil service;  Europe
 Date Published: 1994-11-01

 Avis juridique important|31994D070194/701/EC: Council Decision of 24 October 1994 appointing an alternate member of the Committee of the Regions Official Journal L 284 , 01/11/1994 P. 0063 - 0063 Finnish special edition: Chapter 1 Volume 3 P. 0181 Swedish special edition: Chapter 1 Volume 3 P. 0181 COUNCIL DECISION of 24 October 1994 appointing an alternate member of the Committee of the Regions (94/701/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision 94/65/EC of 26 January 1994 appointing the members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat of alternate member on the Committee has become vacant following the resignation of Mr Isidoro Sanchez Garcia, which was brought to the Council's attention on 27 July 1994; Having regard to the proposal from the Spanish Government, HAS DECIDED AS FOLLOWS: Sole Article Mr JosÃ © Miguel Gonzalez Hernandez is hereby appointed an alternate member of the Committee of the Regions in place of Mr Isidoro Sanchez Garcia for the remainder of the latter's term of office, which expires on 25 January 1998. Done at Luxembourg, 24 October 1994. For the Council The President J. BORCHERT (1) OJ No L 31, 4. 2. 1994, p. 29.